DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites components of a valve and refers to them interchangeably as upper and lower valve “element” or “member” however for consistency and clarity only one term, either element or member, should be selected and utilized throughout the claims.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kah et al. (US Pub No 2008/0257982 A1) in Walker et al. (US Pub No 2013/0334340 A1).
Re claim 11, Kah et al. show a sprinkler head nozzle assembly (Figs. 11-23) comprising:
a nozzle housing (101) including an inlet (110) for pressurized water and an outlet (between 102 and 103) downstream of the inlet;
a rotating arc adjustment ring (103) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces an arcuate exit opening (Fig. 19, A) to set an arc of coverage of the sprinkler head nozzle assembly;
a valve assembly further comprising:
an upper valve element (1022) including a top portion with a conical stepped and spiraled underside valve surface (1022c); and
a lower valve member (103a) including a central opening and an upper stepped and spiraled top valve surface (paragraph 0102) surrounding the central opening, the upper valve member (1022) mounted in the lower valve member (103a) such that the lower valve member is movable relative to the upper valve member (paragraph 0093) such that interaction between the upper stepped and spiraled underside valve surface of the upper valve member (1022) and the lower stepped and spiraled top valve surface of the lower valve member (103a) defines the arcuate exit opening (A) to provide a conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly,
a stationary central shaft (1015; paragraph 0094) extending through a center of the upper valve element (1022) and the lower valve element (103a); and
a flow throttling member (1020) provided upstream from the lower valve member and movable to selectively decrease a downstream flow area through one or more openings (1020b/1020d) formed therein to control flow of water to the arcuate exit opening (A).
Kah et al. does not teach the flow throttling member is movable relative to the stationary central shaft.
However, Walker et al. show a spread head nozzle assembly (Fig. 2) including a stationary central shaft (1020; paragraph 0021) extending through a center of an upper valve element (1004) and a lower valve element (1006) and a flow throttling member (1044/1040) provided upstream from the lower valve member (1006) and movable (paragraph 0031) relative to the stationary central shaft (1020) to selectively decrease a downstream flow area through one or more openings (1050) formed therein to control flow of water to an arcuate exit opening (1010).
The substitution of one known element (stationary shaft and throttling member in Walker) for another (stationary shaft and throttling member as shown in Kah) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the stationary shaft and throttling member shown in Walker et al. would have yielded predictable results, namely, a reduction in the flow rate in Kah et al. to adjust the effective throw radius of the nozzle (Walker – paragraph 0031) or help prevent clogging and reduce pressure on the downstream components (Kah – paragraph 0094).
Re claim 12, Kah et al. as modified by Walker et al. disclose the arc adjustment ring has a snap retention lug (Kah - Fig. 12, 103b) for attachment to the nozzle housing to allow rotation relative to the nozzle housing while being retained.
Re claim 13, Kah et al. as modified by Walker et al. disclose the nozzle housing has an arc set ring retention slot (Kah - Fig. 12, 104a) adjacent to the arc adjustment ring snap retention lug.
Re claim 14, Kah et al. as modified by Walker et al. disclose rotation of the arc adjustment ring (Kah - Fig. 12, 103) changes a length of the arcuate exit opening (Kah - A; paragraph 0093).
Response to Arguments
Applicant’s arguments with respect to claims 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752